PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/494,160
Filing Date: 21 Apr 2017
Appellant(s): CHIA et al.



__________________
Elizabeth Conklin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/5/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/6/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-11, 14, 15, 19 and 21-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over O'Brien (US 2009/0105195;published April 23, 2009).

Applicant's Invention

Applicant claims a composition comprising a quaternary ammonium compound, a linear monocarboxylic fatty acid a solvent, and optional plant essential oil and an optional hydrophilic non-ionic surfactant, wherein the pH is 6.5 to 9.5.

Applicant claims a method of inhibiting growth of an organism by applying the composition.



Determination of the scope and the content of the prior art
(MPEP 2141.01)
O'Brien discloses a formulation comprising 1% capric acid and 0.16% alkyl dimethyl benzyl ammonium chloride, 0.010% lemongrass, and water as a solvent [0074]. The pH is adjusted to 7.2 is a solution comprising polysorbate 20 (HLB surfactant) [0078]. Formulations also include 0.001-1% essential oil including lemongrass oil [0057]. O'Brien discloses antiseptic properties of the composition were tested against microorganisms [0076]. O'Brien discloses diluting the formulations [0077].

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
O'Brien teaches adjusting pH of the formulation to 7.2. O'Brien does not teach adjusting to the specific range of 7.5-9.5, however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Com, of America v. Banner. 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)

Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of O'Brien and adjust the pH of the formulation to about 7.5 with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to because O'Brien teaches adjusting the pH of the formulations to about 7.2.

Claims 4 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over O'Brien (US 2009/0105195; published April 23, 2009) in view of Cruikshank et al. (GB 641,297; published August 9, 1950).

Applicant's Invention

Applicant claims a composition comprising a quaternary ammonium compound and a linear monocarboxylic fatty acid.

Determination of the scope and the content of the prior art

(MPEP 2141.01)



Ascertainment of the difference between the prior art and the

Claims (MPEP 2141.02)

O'Brien does not teach that the quaternary ammonium compound has a C8-20 alkyl chain. O'Brien does not teach the inclusion of nonionic surfactants. It is for this reason that Cruikshank et al. is joined.

Cruikshank et al. discloses germicide compositions comprising an anionic, a cationic and a nonionic surfactant (page 1, lines 17-22). The cationic surfactants which also possess germicidal activity include alkyl (8-18 carbon) dimethyl benzyl ammonium chloride (page 2, lines 51-68).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)

O'Brien and Cruikshank both teach antimicrobial formulations with dimethyl benzyl ammonium chloride and fatty acids. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the 

Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings O'Brien and Cruikshank further include non-ionic surfactants with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to include non-ionic surfactants because Cruikshank teaches combining nonionic surfactants with dimethyl benzyl ammonium chloride and fatty acids to form detergents effective against staph.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over O'Brien (US 2009/0105195; published April 23, 2009) in view of Gibbs. (GB 2341092; published 2000).

Applicant's Invention

Applicant claims a method of inhibiting growth of an organism by applying the composition.

Applicant claims a method of preparing a diluted composition comprising adding a solvent to the composition.

Determination of the scope and the content of the prior art

(MPEP 2141.01)
The teachings of O'Brien are addressed in the rejection above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

O'Brien does not teach treating hard surfaces to remove algae with the composition. Also, O'Brien fails to teach diluting the formulation with solvent in a ratio of 1 to 10 parts solvent. It is for this reason that Gibbs is joined.

Gibbs teaches a composition for removing algae that comprises lauryl dimethyl benzyl ammonium chloride and a carrier (abstract). Surfaces treated include swimming pools, paths, patios and buildings (page 2, lines 27-34). Preparing dilutions of 10-100ml of the liquid composition in 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

O'Brien and Gibbs are both drawn to dimethyl benzyl ammonium chloride formulations. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of O'Brien and Gibbs to include treating algae in swimming pools and other hard surfaces with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to combine the teachings of O'Brien and Gibbs to include treating hard surfaces because dimethyl benzyl ammonium chloride formulations were known to inhibit algae growth.

O'Brien and Gibbs are both drawn to dimethyl benzyl ammonium chloride formulations. Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of O'Brien and Gibbs to include 10 parts of solvent mixed with 1 part of the composition with a reasonable expectation of success. One of ordinary skill would have been motivated at the time of the invention to combine the teachings of O'Brien and Gibbs and include treating hard surfaces because diluting 100ml of the .

 (2) Response to Argument
Appellant first argues that the limitations of claims 11, 14 and 15 have not been met.  The Examiner is not persuaded by this argument.  With regard to claim 11, the claim is drawn to a composition, not a kit comprising the composition in a spray bottle.  Nevertheless, O’Brien teaches that the term “composition” encompasses sprays and spray lotions suitable for topical application [0025].  Therefore, O’Brien teaches the composition may be contained in a spray bottle.  Furthermore, with reference to claim 14, O’Brien is silent as to whether the formulation is clear and homogenous, however, O’Brien teaches that the compositions can be in the form of solutions which are suitable for topical administration [0025].  Additionally, with reference to claim 15, O’Brien teach the formulations are active against various microorganisms and are used to treat surfaces containing E.coli (Example 1).
With respect to claim 1, Appellant argues that the polyurethane polymer and its synergistic effects would necessarily affect the basic characteristics of the composition, namely biocidal effectiveness and physical characteristics.  The Examiner is not persuaded by this argument because O’Brien does not teach that the addition of the polyurethane polymer 
With regard to claim 1, Appellant further argues that O’Brien fails to disclose compositions having pH of about 6.5-9.5 because the phosphate buffer is not used in the antimicrobial compositions in the disclosed Examples.  Appellant argues O’Brien teaches away from the recited pH range.  The Examiner is not persuaded by this argument.  First, O’Brien teaches that the formulations include pharmaceutically acceptable excipients including buffering agents and pH adjusting agents [0049].  Therefore O’Brien teaches that the pH of the formulations may be adjusted with buffering agents.  The buffering agents include phosphate buffers, and pH adjusting agents include various acids which are added to adjust the pH of the antimicrobial compositions in a range of 4 to about 5.5 [0050-51].  From these teachings, one of ordinary skill would be reasonably assured that the pH of the antimicrobial composition would naturally be greater than 5.5 since acid reduces the pH value.  Since O’Brien teaches that phosphate buffering agents used to test organisms in media have a pH of 7.2, one of ordinary skill would have been motivated to optimize the pH of the 
With respect to claim 21, Appellant argues that O'Brien fails to teach a composition consisting of only the quaternary ammonium compound, a linear fatty acid, a solvent, an optional essential oil and the optional non-ionic compound because the formulations require the presence of a polyurethane polymer.  The Examiner is not persuaded by this argument because O’Brien teaches a composition comprising a plurality of microbial active ingredients wherein an embodiment of the invention includes a polyurethane polymer that aids in forming a skin barrier [0029-30].  Therefore, O’Brien encompasses a broad composition comprising active ingredients active against a broad-spectrum of microorganisms [0011] and also formulations with skin barriers such as the polyurethane polymer, which reduces irritation to the skin [0012-20].  The preferred embodiment is a formulation which additionally includes a preservative system desirable for skin use [0008].  Therefore, the disclosure of O’Brien does not teach away from formulations which are used as antiseptics on surfaces other than skin.  O’Brien focuses on the formulations used for treatment and prevention of skin infections rather than formulations used to disinfect gyms, salons and changing rooms [0003].  However, this does not teach away from the obviousness of formulating compositions which do not comprise the polyurethane polymer.


Appellant further argues that the combination of O'Brien and Cruikshank are improper because Cruikshank fails to remedy the deficiencies of O’Brien.  The Examiner is not persuaded by this argument because Cruikshank teaches germicide compositions comprising an anionic, a cationic and a nonionic surfactant, wherein the cationic surfactant that possesses germicidal activity, alkyl (8-18 carbon) dimethyl benzyl ammonium chloride, has a dual function (page 2, lines 51-68).  Therefore, one of ordinary skill would have been motivated to include C8-18 alkyl dimethyl benzyl ammonium chloride in the formulations since it is known to have dual properties as a surfactant and a germicide.
Finally, Appellant argues that the combination of O’Brien and Gibbs is improper because there is no motivation to combine a formulation used to treat skin with a formulation used to treat surfaces and modify the use of the formulation for the treatment of hard surfaces.  The Examiner is not persuaded by this argument because both O’Brien and Gibbs teach that alkyl dimethyl benzyl ammonium chloride has antiseptic properties. Gibbs teaches a composition for removing algae that comprises lauryl dimethyl benzyl ammonium chloride and surfaces treated include swimming pools, paths, patios and buildings.  Therefore, combining the teachings of O’Brien and Gibbs would have been prima facie obvious to one or ordinary skill seeking 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
Conferees:
/DANIELLE D SULLIVAN/Examiner, Art Unit 1617                                                                                                                                                                                                        
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.